Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2021 has been entered.
                       
CLAIMS UNDER EXAMINATION
Claims 1, 3-9, 17 and 19-27 have been examined on their merits.

PRIORITY
           The filing date of the Instant Application, 21 March 2017, is acknowledged.

WITHDRAWN REJECTIONS:
The rejection of claims 1, 3-9 and 17-18 under 35 U.S.C. 112, first paragraph, has been withdrawn due to claim amendment.



NEW REJECTIONS:

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 8-9, 17, 19-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (Form and Fungus. The New Yorker, 2013, pages 1-12) in view of Isroi et al. (previously cited; Biological Pretreatment of Lignocelluloses With White-Rot Fungi And Its Applications: A Review. Bioresources 2011: 6(4): 1-23), Lee et al. (previously cited; Biological pretreatment of softwood Pinus densiflora by three white rot fungi. Journal of Microbiology, December 2007, p. 485-491) and Torget et al. (previously cited; Patent 5424417) as evidenced by Lexico Oxford Dictionary (definition: fermentation) and Cerda et al. (Innovative Production of Bioproducts From Organic Waste Through Solid-State Fermentation. Frontiers In Sustainable Food Systems. 2019. Volume 3, Article 63, pages 1-6).

Frazier et al. disclose a method of creating natural substances that imitate plastics. The art teaches the following (page 3, fifth paragraph):

Bayer and McIntyre’s invention, in postmodern fashion, creates natural substances that imitate plastics. The packing material made by their factory takes a substrate of agricultural waste, like chopped-up cornstalks and husks; steam-pasteurizes it; adds trace nutrients and a small amount of water; injects the mixture with pellets of mycelium; puts it in a mold shaped like a piece of packing that protects a product during shipping; and sets the mold on a rack in the dark. Four days later, the mycelium has grown
throughout the substrate into the shape of the mold, producing a material almost indistinguishable from styrofoam in form, function, and cost. An application of heat kills the mycelium and stops the growth. When broken up and thrown into a compost pile, the packing material biodegrades in about a month.

trace nutrients and a small amount of water” disclosed by the prior art are broadly interpreted to be a culture medium. Examiner notes trace nutrients and a small amount of water are added to the 
corn stalks and husks after said waste is pasteurized. Therefore the culture medium is not sterilized. The art does not disclose it is treated with bactericide, bacteriostatic agent, antimicrobial agent or disinfecting agent prior to inoculation. As set forth above, the art teaches pellets of mycelium are added. The art teaches mycelium are “the white, root like vegetative structure of fungi” (first paragraph of page 1). The art teaches mycelium, the basis for all of Ecovative’s manufacturing processes, is the part that does the digesting (third paragraph of page 8).

A fermentation is defined as the chemical breakdown of a substance by bacteria, yeasts or other microorganisms (Lexico Dictionary). Because the art discloses a process of digestion of a substance by a microorganism, it is broadly interpreted to be a fermentation. As evidenced by Cerda et al., solid-state fermentation (SSF) is defined as SSF a fermentation carried out in absence or near absence of free water. Because the art teaches a process that comprises very little water, it is broadly interpreted to be a solid state fermentation.



While Frazier suggests using a fungus with mycelium, the art is silent regarding the use of the claimed strain of Ceriporia lacerata.

While Frazier teaches the use of agricultural waste, like chopped-up cornstalks and husks, the art is silent regarding the size of the waste pieces. 

Torget et al. teach a method of hydrolyzing lignocellulose material (Abstract).
Lignocellulose is ubiquitous in all wood species and all agricultural and forest waste
(column 1, lines 18-21). Lignocellulosic biomass is a complex structure of cellulose
fibers wrapped in a lignin and hemicellulose sheath (column 1, lines 25-30). Torget
teaches the components of lignocellulose can be resistant to enzyme degradation
(column 2, lines 62 bridging line 2 of column 3). The art teaches grinding lignocellulose
material prior to enzyme treatment (column 8, lines 31-32). The smaller the particle size,
the faster the prehydrolysis will occur. Further, smaller particle sizes inherently provide
more surface area for cellulase to attack and degrade cellulose after prehydrolysis (column 8, lines 34-42). Particle sizes appropriate for ground wood are in
the range of about 0.1 mm to 30 mm preferably in the range of 0.5 mm to 4 mm (column
8, lines 49-53). The lignocellulose substrate may consist of hardwood, softwood,

thereof (column 8, lines 64-68). Torget teaches the material is ground before it is placed in the reactor (column 8, lines 30-32).

Isroi identifies Ceriporia lacerata as a “white-rot fungi” and teaches white-rot fungi is used in solid state fermentation (see all of page 15, Figure 2). The art teaches the combination of solid-state fermentation technology with the capability of white-rot fungi to selectively degrade lignin has made industrial-scale application of lignocellulose-based biotechnologies possible (first paragraph, page 15). Isroi discloses “solid-state fermentation” of a lignocellulose biomass (Japanese red pine) by C. lacerata for enzymatic hydrolysis is known in the prior art (see first line of Table 1). Isoroi identifies this study as Lee et al., 2007, and explicitly teaches it is a solid state fermentation.

Lee identifies the strain of Ceriporia lacerate used as “Ceriporia lacerata (KUC 8090)” (page 486, left column, second full paragraph). While Lee uses C. lacerata in a solid state fermentation with a lignocellulose debris, the art does not identify said C. lacerata using the claimed deposit number.

It would have been obvious to combine the teachings of the prior art by using C. lacerata to the material taught by Frazier. One would have been motivated to do so since Frazier teaches the use of a fungus with mycelium in a solid state process to produce a mycelium-lignocellulose composite (hence, a debris), and Isroi and Lee teach C. lacerata can be used in a solid state fermentation to prepare a mycelium-

Both the C. lacerata taught by Lee and that used in the instant invention are white rot fungi able to be used in solid state fermentations. As taught by Frazier, mycelium consist of threadlike cells called hyphae. These link to each other in various configurations, and the tips of the hyphae liberate enzymes that digest the food sources in the host (page 8, fourth paragraph). Frazier teaches fungus with mycelium can grow throughout a lignocellulosic substrate. Because mycelium are threadlike hyphae that link to each other, and Lee teaches mycelium are attached to lignocellulosic material, the material is broadly interpreted to be enwound. Therefore the strain taught by Lee and the claimed strain have the same properties. Lee is silent regarding the sequence of the disclosed strain. In the absence of evidence to the contrary, it is expected to be the same as the claimed C. lacerata. Even arguendo the C. lacerata disclosed by Isroi and Lee is not the species deposited then it would have been obvious to substitute Lee’s species for that claimed as it possesses the same identifying characteristics. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would expect the same results since it has the same ability to attach to lignocellulose materials. 



MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).” 

Therefore claim 1 is rendered obvious as claimed (claim 1).

As set forth above, Frazier teaches cultivation in a mold. Frazier discloses the following regarding the products that can be made by the disclosed method (page 10, third paragraph):



As set forth above, the art teaches the use of bags of agricultural waste. Frazier is silent regarding the amount of fungi and the amount of culture medium used.
Claim 4 recites the method of claim 1 further comprises “pre-cultivating, followed by cultivating in a mold”. The claim does not recite what is precultivated, or the steps of precultivation. Examiner broadly interprets the claim to refer to a growth step occurring prior to fermentation.

Prior to inoculation, Lee teaches the fungi were maintained on PDA (Potato Dextrose Agar) media at 30°C for 7 days, and subcultured in PDB (PotatoDextrose Broth) for liquid inoculations. This is broadly interpreted to read on pre-cultivation.

Subsequently, 50 grams of wood chips and 0.1 grams of bacteria and 80 ml of water are incubated to produce a composition of mycelium attached to wood chips (page 486, left column, fourth paragraph).

It would have been obvious to combine the teachings of the prior art by pre-cultivating C. lacerata. One would have been motivated to do so since Lee teaches C. lacerata is cultured prior to inoculation with lignocellulosic substrate. The art teaches doing so for liquid inoculations. One would do so to obtain larger cultures of C. lacerata from a smaller seed stock. While Lee teaches smaller amounts of C. lacerate, it would have 

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 4 is rendered obvious (claim 4). Claim 26 is rejected on the same grounds (claim 26).

Claim 5 recites precultivation for 5 days. Lee teaches pre-cultivation for 7 days. Lee teaches precultivation for prior to inoculation with a lignocellulosic substrate. While Lee does not teaches a longer precultivation, the skilled artisan would optimize the time based on the desired amount of C. lacerata to be inoculated. Therefore claim 5 is included in this rejection (claim 5).

claim 6).

Frazier does not teach the culture medium is isolated aseptically following inoculation. Therefore claim 8 is included in this rejection (claim 8).

As set forth above, after the product is formed Frazier teaches the use of heat to kill the mycelium and stops the growth. Heat is hot air. Therefore claim 9 is included in this rejection (claim 9).

Claim 17 recites C. lacerata is seed-cultivated in an open manner before the inoculation step of claim 1. The Examiner broadly interprets seed cultivation to comprise transferring a smaller culture to a larger culture. The Instant Specification identifies open cultivation as “i.e. non-sterile cultivating” ([0035]). The Examiner broadly interprets this to read on a culture medium that does not comprise antibiotics. Prior to inoculation, Lee teaches the fungi were maintained on PDA (Potato Dextrose Agar) media at 30°C for 7 days, and subcultured in PDB (PotatoDextrose Broth) for liquid inoculations. Because the media disclosed by Lee does not contain an antibiotic, it is broadly interpreted to be an open culture. Therefore claim 17 is included in this rejection (claim 17).

Frazier teaches the use of chopped-up cornstalks and husks (supra). Therefore the art teaches the use of corn stalks as recited in claim 19. Therefore claim 19 is included in this rejection (claim 19).

The Instant Specification identifies straw as a stem or leaf ([0025]). As evidenced by the Instant Specification, it is a gramineous crop ([0025]).  Frazier explicitly teaches “wheat straw”. Therefore the art teaches a stem or leaf from a gramineous crop. Therefore claims 20-21 are included in this rejection (claims 20-21).

The art teaches wheat straw. What straw reads on “straws” as recited in claim 22. Therefore claim 22 is included in this rejection (claim 22).

Frazier discloses the use of the following waste materials (first paragraph of page 10):
Big white nylon bags stand there in rows, filled with chopped-up cornstalks and husks, crushed remains of cotton plants after the cotton has been removed, barley hulls, peanut hulls, buckwheat hulls, milo hulls, hemp pith, rice husks, wheat straw, and ground-up old blue denim.

Therefore the art teaches peanut hulls. Therefore claim 23 is included in this rejection (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. in view of Isroi et al., Lee et al. and Torget et al. as evidenced by Lexico Oxford Dictionary and Cerda et al. as applied to claim 1 above, and further in view of McKinney et al. (Optimization of Phytase Production from Escherichia coli by Altering Solid-State Fermentation Conditions.  Fermentation 2015, 1, 13-23).

Claim 1 is rejected on the grounds as set forth above. The teachings of the prior art are reiterated. Frazier is interpreted to teach a solid-state fermentation. Frazier is silent regarding the temperature and relative humidity of the fermentation.



As set forth above, Lee teaches a solid-state fermentation. The art teaches cultivation at 30 degrees Celsius (page 486, left column, second paragraph).

As set forth above, Lee is interpreted to teach a solid-state fermentation. It would have been obvious to perform a solid-state fermentation at a temperature between 15-35 degrees Celsius. One would have been motivated to do so since Lee teaches solid state fermentations can be conducted at a temperature of 30 degrees Celsius. One would have had a reasonable expectation of success since Lee teaches this temperature can successfully be used to prepare a material comprising mycelium and lignocellulose. 

It would have been obvious to conduct the method taught by Lee at a relative humidity between 40-95%. One would have been motivated to do so since McKinney teaches typical levels of substrate moisture levels for SSF enzyme production using fungi range from 20% to 70%. One would have had a reasonable expectation of success since McKinney teaches any humidity between 20-701% can be used in SSF using fungi, and Frazier uses a fungi. One would have expected similar results since each reference is directed to a solid state fermentation. Therefore claim 3 is included in this rejection (claim 3).

.

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 
Frazier et al. in view of Isroi et al., Lee et al. and Torget et al. as evidenced by Lexico Oxford Dictionary and Cerda et al. as applied to claims 4 and 26 above, and further in view of McIntyre et al. (Stiff Mycelium Bound Part And Method of Producing Stiff Mycelium Bound Parts. US 2015/0038619).



Claims 4 and 26 are rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While Frazier teaches cultivation in a mold. Because the art teaches the packing material made from the material it can be discarded in a compost after use, it is interpreted to teach the product can be removed from the mold.

The art is silent as to whether it can be cultivated outside the mold after cultivation in the mold (claims 24 and 26). The art does not teach a time for cultivation outside the mold (claim 25).

McIntyre teaches a method comprising compression of a biocomposite material composed of discrete particles and a network of interconnected mycelia cells bonding the discrete particles together ([0013]). In Example 1, corn stover (a substrate) is mixed with fungal tissue and allowed to colonize for 7 days ([0085]). It is later ground and packed into a tool mold ([0086]), and allowed to colonize for 5 days ([0087]). Examiner notes the tool is 6 inches wide and 6 inches long. The produced “tiles” are ejected from 

It would have been obvious to culture outside of the mold after cultivating in the mold. One would have been motivated to do so since McIntyre teaches doing so to make a biocomposite material with increased strength. One would have had a reasonable expectation of success since McIntyre teaches compressed composites can be overgrown after they are incubated in a mold. One would have expected similar results since both Frazier and McIntyre are directed to biocomposites made from mycelium and lignocellulosic materials. Therefore claim 24 is included in this rejection (claim 24).  Claim 27 is rejected on the same grounds as claim 24 (claim 27). McIntyre teaches overgrowing for 3 days. Therefore claim 25 is included in this rejection (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.


APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 07 April 2021 are acknowledged. The Applicant states the sequence of the claimed strain is attached. The Applicant argues that none of the cited references teach the claimed strain. The Applicant argues it would not have been known that the claimed stain of C. lacerata can 

EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been set forth above.
The Applicant argues the claimed strain of C. lacerata is different from the strain of C. lacerata taught by the cited prior art. The Applicant appears to argue they cannot have the same function because they were allegedly found by different people at different times. Examiner notes the C. lacerata taught by Lee does indeed have the same function as the claimed strain: the ability to enwind lignocellulose. Lee teaches the mycelium of C. lacerata attaches to wood chips when incubated. As taught by Frazier, mycelium consist of threadlike cells called hyphae. These link to each other in various configurations, and the tips of the hyphae liberate enzymes that digest the food sources in the host (page 8, fourth paragraph). Frazier teaches fungus with mycelium can grow throughout a lignocellulosic substrate. Because mycelium are threadlike hyphae that link to each other, and Lee teaches mycelium are attached to lignocellulosic material, the material is broadly interpreted to be enwound. Therefore the strain taught by Lee and the claimed strain are interpreted to have the same function: attachment to lignocellulosic materials.



Lee is silent regarding the sequence of the strain used. Both the C. lacerata taught by Lee and that used in the instant invention are white rot fungi able to be used in solid state fermentations. The have mycelium that are interpreted to enwind lignocellulosic materials. Therefore they have the same properties. In the absence of evidence to the contrary, it is expected to be the same as the claimed C. lacerata. If the C. lacerata disclosed by Isroi and Lee is not the species deposited then it would have been obvious to substitute Lee’s species for that claimed as it possesses the same identifying characteristics. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would expect the same results since it has the same ability to degrade lignocellulose materials. The Applicant argues the art is silent regarding the ability of C. lacerata to enwind lignocellulose debris. Examiner notes said enwinding occurs when C. lacerata is the result of the claimed method steps. Examiner notes the Applicant has not addressed why it would not have been obvious to substitute a strain of C. lacerate with the same ability as the claimed strain of C. lacerata. Further, the MPEP teaches the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. While Examiner acknowledges the Applicant’s citation of Chinese Patent Examination procedures, Examiner follows the procedures of the United States Patent Office.
Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653